DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment and entry is made of Amendment filed May 18, 2021.  Claims 1 and 15 are amended.  Claims 1-19 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) in view of Oh (US 2014/0029239).  
Regarding claim 1, Tsukahara discloses a light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 disposed to face the plurality of light sources, a portion of light from the plurality of light sources passes through wavelength conversion material in the wavelength conversion member without colliding with wavelength conversion material 
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member in Tsukahara comprise quantum dots of the recited diameter as taught by Oh in order to provide well-known conversion means having improved light efficiency characteristics for a brighter and more efficient device, and since it has been held that where the 
Regarding claim 2, the diffusion member 54 in Tsukahara is a diffuser with a shaped surface (see at least Figure 20 and paragraph [0053]).
Regarding claim 4, each of the light sources 10 in Tsukahara has a light emitting element chip and a sealant configured to seal the light emitting chip on the substrate (see at least Figure 2).
Regarding claim 5, the sealant in Tsukahara is formed into a dome lens and a following condition is satisfied, 0.65≤h/r≤1 where h is a height of the dome lens and r is a radius of the dome lens (see at least Figure 2; values are equal thus h/r is 1).  
Regarding claim 10, the plurality of light sources 10 in Tsukahara are two-dimensionally arranged on the substrate (see at least Figure 1 and paragraph [0028]).  
Regarding claim 11, the plurality of light sources 10 in Tsukahara are placed under individual light emission control for every one light source or every two or more light sources (see at least Figures 2 and 20; each light source 10 is under individual dome lens and/or optics for controlling light emission).  
Regarding claim 12, each of the plurality of light sources 10 in Tsukahara includes  light emitting element configured of an LED (see at least Figure 2 and paragraph [0028]).
Regarding claim 13, 
Regarding claim 14, each of the plurality of light sources 10 in Tsukahara is configured to emit blue light and the wavelength conversion member is configured to convert part of the emitted blue light into yellow light (see at least paragraph [0013]).  
Regarding clam 15, Tsukahara discloses a display unit provided with a light source device configured to emit illumination light and a display section configured to display an image based on the illumination light from the light source device, the light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 disposed to face the plurality of light sources a portion of light from the plurality of light sources passes through wavelength conversion material in the wavelength conversion member without colliding with wavelength conversion material (see Figure 20; a portion of light necessarily travels through without colliding and paragraph [0030] specifically teaches that some of the blue excitation light from light sources 10 is not converted by the phosphor material in order to mix with the converted light to emit white light); and a diffusion member 54 disposed between the wavelength conversion member and the plurality of light sources and configured to uniformize distribution of traveling direction angle of incident light, wherein at least one of the light sources includes a light emitting element and a sealing lens comprising a sealant that seals the light emitting element to the light source device (Examiner submits that light sources 10 are described in paragraph [0027] as light emitting diodes which inherently possess light emitting chips which serve as the light emitting elements, and Figure 2 clearly illustrates a dome/hemispherical lens or cap covering the light emitting chips; Examiner provides an additional reference below as 
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member in Tsukahara comprise quantum dots of the recited diameter as taught by Oh in order to provide well-known conversion means having improved light efficiency characteristics for a brighter and more efficient device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 18, each of the light sources 10 in Tsukahara further comprises a sealing member being formed in a dome lens shape by sealant (see at least Figure 2).
Regarding claim 19, a height h and a radius r of the dome lens shape in Tsukahara preferably satisfies the 0.65≤h/r≤1 (this is not positively claimed, Examiner however notes at least Figure 2; values are equal thus h/r is 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Roberts et al (US 2009/0231835).
Regarding claim 3, Tsukahara does not explicitly teach that the shaped surface of the diffusion member 54 comprise optical elements arranged two-dimensionally on a .
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Shim et al (US 2007/0097708).
Regarding claims 6-7, Tsukahara generally teaches at least a first sheet 11 and a second sheet 52 disposed between the wavelength conversion member 20 and the diffusion member 54, but does not specifically teach that the sheets be prism sheets having a plurality of first prisms extending in a first direction on the first sheet and a plurality of second prisms on the second sheet orthogonal to the first direction. However the use of first and second prism sheets with a plurality of prisms on each sheet extending orthogonal to each other is common in the art and specifically taught in Shim (see Shim, at least Figure 1 and paragraphs [0010]-[0012]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that first and second sheets in Tsukahara comprise a plurality of first prisms and a plurality of second prism respectively extending orthogonal to each other as taught by 
Regarding claim 16, Tsukahara generally teaches at least a first sheet 52 between the wavelength conversion member 20 and the light source 10, but does not specifically teach that the sheet be a prism sheet having a plurality of first prisms extending away from a first surface of the prism sheet.  However the use of prism sheets having a plurality of first prisms extending away from a first surface is common in the art and specifically taught in Shim (see Shim, at least Figure 1 and paragraphs [0010]-[0012]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that first sheet 52 in Tsukahara comprise a plurality of first prisms having a plurality of first prisms extending away from a first surface as taught by Shim so that the light passing through the sheet emerges perpendicular to the sheets to obtain uniform brightness distribution across the wavelength conversion member 20.   
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Smith-Gillepsie et al (US 2014/0036533).  
Regarding claims 8-9, Tsukahara discloses a reflective member 13 disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources (see at least Figure 1 and paragraph [0027]), but Tsukahara does not specifically teach a filter characteristics on or covering the reflective member 13 that have different transmittance/reflectance characteristics depending on the particular spectrum of light striking the reflective member 13.  However the use of filters .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Pan et al (US 2009/0231847).
 Regarding claim 17, each light source in Tsukahara further comprises a sealing member but not specifically teach that it be formed substantially flat.  However substantially flat sealing members are well-known in the art and specifically taught in Pan (see Pan, at least Figures 4-5 and paragraph [0029]; flat sealing members 42 and 56), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the sealing member be substantially flat in order to provide a wider, less concentrated beam pattern to prevent bright spots while maintaining a protecting layer, and since it has been held that changing the form or shape of prior art parts does not make the claimed invention patentable over said prior art (MPEP 2144.04(IV)(B)).



Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.  Regarding claims 1 and 15, Examiner respectfully disagrees with Applicant’s submission that Tsukahara does not teach disclose at least one of the light sources 10 including a light emitting element and a sealing lens.  The light sources 10 in Tsukahara are described in at least paragraph [0027] as light emitting diodes, and it generally understood and well-known in the art that the light emitting element of light emitting diodes are semiconductor chips, and as illustrated in at least Figure 2, there is a light emitting chip within the dome/hemispherical lens or cap of light source 10.  The hemispherical portion of the light source 10 is not the light emitting element as is well-known in the art of light emitting diodes, but is merely a protective layer and/or an optic with light modifying properties.  While Figures 3-5D of the Roberts reference cited above (US 2009/0231835) clearly illustrates two light emitting chips within a dome/hemispherical lens or cap, Roberts does not explicitly describe this although clearly illustrated.  Nonetheless, Examiner references at least the Nada et al reference (US 2006/0221592) which illustrates and describes various embodiments where the light emitting chip of the light emitting diode comprises a dome/hemispherical sealing lens or cap (see at least Figures 1 and 13-17 and paragraph [0111]).  Additionally, regarding claim 5, as illustrated in Figure 2 of Tsukahara, the sealing lens is of a dome/hemispherical shape thus the radius and height are inherently the same which necessarily satisfies the claimed relationship of h/r being in the claimed range of 0.65 through 1.  Finally, regarding claim 17, Examiner provides a secondary reference and the requisite evidence that flat sealing lenses covering light emitting chips are well-.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nada et al 		US 2006/0221592


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875